Per Curiam:
This motion is "based on a misconception of our former decision. (134 App. Div. 708.) We held that the conclusion of the referee that the deed was an absolute conveyance was against the clear weight of evidence and that the plaintiffs were entitled to an unqualified reversal of the judgment. They 'were willing, however, that the deed might stand as security, and,' while expressly refraining .from requiring such a disposition of the.case, we permitted the defendant to consent thereto if he preferred such a disposition to a reversal of the judgment. That permission was for his benefit, and his unwillingness to give such consent does not affect the plaintiffs’ right to a reversal of the judgment for the reasons stated in the opinion. The motion for a reargument is, therefore, denied. Motion denied.